DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friese et al., US Pat. 5,406,246.
Regarding claim 1, Friese teaches a three-dimensional scalable thermistor device (multiple layered thermistor; see at least figure 2) comprising: 
a base layer (layers A and/or B) extending in an X-axis direction and a Y-axis direction to define a mounting footprint in an X-Y plane corresponding to the X-axis and Y-axis;
a plurality of thermistor pattern layers (10, 20 and/or 30) and insulating layers (13, 18, 18’ and/or 19) stacked alternately on the base layer in a Z-axis direction extending from the X-Y plane and disposed within a projection of the mounting footprint in the Z-axis direction;
wherein each thermistor pattern layer 10, 20 and/or 30) includes a continuous electrically conductive first trace (meander shaped; see col. 1, lines 59-61) disposed along a first path extending in both the X-axis and Y-axis directions, each first trace having a first terminal point (15; left side of the insulating layer) and a second terminal point (15; right side of the insulating layer) spaced-apart along the first path and an effective length measured (having a length with resistance) along the first path between the first and second terminal points; and 
wherein each insulating layer includes an electrically conductive first via (plated through holes 14; see col. 1, lines 55-60) extending through the insulating layer in the Z-axis direction; and 15 
wherein successive electrical connections between the respective first vias on the stacked insulating layers and the respective first traces on the stacked thermistor layers form a continuous electrical first thermistor element extending in the X-axis, Y-axis and Z-axis directions across the plurality of thermistor pattern layers and having a first thermistor element length (at least two resistor tracks are connected to each other by the conductive through holes; see the abstract and col. 1, lines 55-60); and  
wherein, while retaining the same mounting footprint in the X-Y plane, the first thermistor element length is scalable to a greater length by increasing a number of thermistor pattern layers and insulating layers comprising the plurality of thermistor pattern layers and insulating layers stacked in the Z-axis direction (Friese teaches at least three level/layers of thermistor patterns.  See figure 2 and col. 3, lines 4-7.).
Regarding claim 2, Friese teaches the three-dimensional scalable thermistor device of Claim 1, wherein the first traces are formed of a metal alloy (Friese teaches printing a platinum/aluminum-oxide/-cermet; see col. 2, lines 25-27.  It is noted that claims 1 or 2 do not define metal alloy materials.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friese in view of Von Arx et al., US Pub. 2002/0088111.
Regarding claims 3 and 4, Friese teaches the claimed invention except for the first traces being foils of metal or metal alloy.
Von Arx teaches a temperature sensor (a thermistor device; see at least paragraphs 0063 and 0082), wherein the resistance patterns/traces are foil layers composed of metallic alloys (Ni-Cr alloy, certain copper, steel, and stainless-steel alloys; see paragraph 0064).  Von Arx teaches that patterning allows for layering on irregular shaped surfaces, and materials for the alloys are selected to meet necessary electrical conductivity and heat resistance.  
It would have been obvious to one skilled in the art before the effective filing of the claimed invention to have combine the teachings of Von Arx to Friese, since foil patterning taught by Von Arx allows for layering the resistance foil to an irregular shaped surface (allows for versatilities), and that the metal(s) selection depends on required electrical conductivity and heat resistance of the foil layer.       
Regarding claim 5, Friese teaches the claimed invention except for the insulating layer is formed of a flexible polyimide material.
Von Arx teaches a temperature sensor (see paragraphs 0082 and 0114) having an insulating layer (26 and/or 28; see figure 5) composed of polyimide.  Von Arx selects polyimide due to its moldability as well as its ability to withstand high temperature (see paragraph 0067).  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to combine the teachings of Von Arx with Friese, since polyimide insulation layer taught by Von Arx (due to its higher heat resistance) allows the temperature device of Friese to be used in a higher temperature environment.  Further, the moldability of polyimide allows for shapes beyond primarily flat surfaces for temperature sensor placement.       
Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Friese in view of Von Arx.
Regarding claim 10, Friese teaches a three-dimensional thermistor device electrically connectable with an electrical circuit (multiple layered thermistor temperature sensor having connection 12 to an electrical circuit; see at least figure 2 and the Abstract), the three-dimensional thermistor device comprising:
a thermistor package (thermistor layers 10, 20 and 30) having a mounting surface (layers 18, 18’, 19 and/or A) extending in an X-axis direction and a Y-axis direction to define a mounting footprint in an X-Y plane corresponding to the X-axis and Y-axis;
a plurality of terminals including a first terminal (left side terminal 15) and a second terminal (right side terminal), the first and second terminals configured to electrically connect the three-dimensional thermistor device to the electrical circuit (by circuit connection contacts 12; see figure 2);
a plurality of traces (resistive trace 10 has a trace [no reference number] connecting to contact 15, an intermediate/meander trace, and a trace 11), the plurality of traces disposed along a stacking axis extending from the
X-Y plane in a Z-axis direction, the plurality of traces comprising:
a first trace (trace connecting to contact 15; solid arrow, see the reproduced figure 2 of Friese below) disposed at a first end (inner area of the substrate layer) of the three-dimensional thermistor device along the stacking axis,
a last trace (trace 11; dashed arrow in the reproduced figure 2 of Friese) disposed at a second end (outer area of the substrate layer) of the three-dimensional thermistor device opposite of the first end along the stacking axis, and
at least one intermediate trace (meandered shaped trace) disposed along the stacking axis between the first trace and last trace, each at least one intermediate trace having a serpentine-type structure extending in both the X-axis and Y-axis directions, wherein the respective serpentine-type structure of the respective intermediate trace is disposed, viewed along the Z-axis, within an area overlying the mounting footprint of the thermistor package (resistive layers 10, 20 and 30 overlap each other);
wherein each of the plurality of traces comprises at least one via (plated through holes 14; see col. 1, lines 55-60) configured to electrically connect the respective trace to an adjacent trace of the plurality of traces (contact 15 connects to contact 17 and contact 17 connects to contact 17’; see figure 2); and
a plurality of flexible insulating layers (insulating layers 18, 18’ 19 and/or A; comprising of an aluminum oxide insulation layer [Moon et al., US Pub. 2014/0208838 in paragraph 0036 teaches that aluminum oxide is one of flexible substrates.]) disposed along the stacking axis, the plurality of flexible insulating layers comprising:
a first flexible insulating layer (layer A) disposed along the stacking axis adjacent to an outside surface of the first trace,
a last flexible insulating layer (19 and/or B) disposed along the stacking axis adjacent to an outside surface of the last trace, and
at least one intermediate flexible insulating layer (18 and/or 18’) disposed along the stacking axis between the first flexible insulating layer and the last flexible insulating layer,
wherein the plurality of traces (10, 20 and 30) are interleaved with the plurality of flexible insulating layers along the stacking axis such that each of the plurality of traces is disposed between and adjacent to two of the plurality of flexible insulating layers.

    PNG
    media_image1.png
    539
    508
    media_image1.png
    Greyscale

Alternatively, Friese teaches the claimed invention recited in claim 10, except for the flexible insulating layers. 
Von Arx teaches a temperature sensor (see paragraphs 0082 and 0114) having an insulating layer (26 and/or 28; see figure 5) composed of polyimide.  Von Arx selects polyimide due to its moldability as well as its ability to withstand high temperature (see paragraph 0067).  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to combine the teachings of Von Arx with Friese, since polyimide insulation layer taught by Von Arx (due to its higher heat resistance) allows the temperature device of Friese to be used in a higher temperature environment.  Further, the moldability of polyimide allows for shapes beyond primarily flat surfaces for temperature sensor placement.  
Regarding claim 17, Friese teaches the three-dimensional thermistor device (multiple layered thermistor temperature sensor having connection 12 to an electrical circuit; see at least figure 2 and the Abstract) comprising:
a thermistor package (thermistor layers 10, 20 and 30) having a mounting surface (layers 18, 18’, 19 and/or A) extending in an X-axis direction and a Y-axis direction to define a mounting footprint in an X-Y plane corresponding to the X-axis and Y-axis;
a first terminal and a second terminal (terminals 12), the first and second terminals configured to be electrically connectable to an external electrical circuit;
a first trace disposed (trace connecting to contact 15; solid arrow, see the reproduced figure 2 of Friese above) at a first end of the thermistor package along a stacking axis extending from the X-Y plane in a Z-axis direction, the first trace being electrically connected to the first terminal (inner terminal 12; see figure 2);
a last trace (trace 11; dashed arrow in the reproduced figure 2 of Friese) disposed at a second end of the thermistor package opposite of the first end along the stacking axis, the last trace being electrically connected to the second terminal (outer terminal 12; see figure 2); and 
at least one intermediate trace (meandered shaped trace) disposed along the stacking axis between the first trace and last trace, each at least one intermediate trace having a path extending in both the X-axis and Y-axis directions, wherein the respective trace path of the respective intermediate trace is disposed, viewed along the Z-axis, within an area overlying the mounting footprint of the thermistor package (resistive layers 10, 20 and 30 overlap each other);
wherein each of the first, last and intermediate traces comprise at least one via (plated through holes 14; see col. 1, lines 55-60) configured to electrically connect the respective trace to an adjacent one of the first, last and intermediate traces; and
a plurality of flexible insulating layers (insulating layers 18, 18’ 19 and/or A; comprising of an aluminum oxide insulation layer [Moon et al., US Pub. 2014/0208838 in paragraph 0036 teaches that aluminum oxide is one of flexible substrates.]) disposed along the stacking axis, the plurality of flexible insulating layers comprising:
a first flexible insulating layer (layer A) disposed along the stacking axis adjacent to an outside surface of the first trace,
a last flexible insulating layer (layer 19 and/or B) disposed along the stacking axis adjacent to an outside surface of the last trace, and
at least one intermediate flexible insulating layer (18 and/or 18’) disposed along the stacking axis between the first flexible insulating layer and the last flexible insulating layer,
wherein first, last and intermediate traces are interleaved with the plurality of flexible insulating layers along the stacking axis such that each of the first, last and intermediate
traces is disposed between and adjacent to two of the plurality of flexible insulating layers (See figure 2 of Friese for the interconnections among the traces through the conductive via and contacts and/or terminals.). 
Alternatively, Friese teaches the claimed invention recited in claim 17, except for the flexible insulating layers. 
Von Arx teaches a temperature sensor (see paragraphs 0082 and 0114) having an insulating layer (26 and/or 28; see figure 5) composed of polyimide.  Von Arx selects polyimide due to its moldability as well as its ability to withstand high temperature (see paragraph 0067).  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to combine the teachings of Von Arx with Friese, since polyimide insulation layer taught by Von Arx (due to its higher heat resistance) allows the temperature device of Friese to be used in a higher temperature environment.  Further, the moldability of polyimide allows for shapes beyond primarily flat surfaces for temperature sensor placement.  
Regarding claims 11 and 18, Friese teaches the three-dimensional scalable thermistor device, wherein the traces are formed of a metal alloy (Friese teaches printing a platinum/aluminum-oxide/-cermet; see col. 2, lines 25-27.  It is noted that claim 10 does not define metal alloy materials.).
Regarding claims 14 and 20, Friese teaches the claimed invention except for the flexible insulating layers formed of polyimide. 
Von Arx teaches a temperature sensor (see paragraphs 0082 and 0114) having an insulating layer (26 and/or 28; see figure 5) composed of polyimide.  Von Arx selects polyimide due to its moldability as well as its ability to withstand high temperature (see paragraph 0067).  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to combine the teachings of Von Arx with Friese, since polyimide insulation layer taught by Von Arx (due to its higher heat resistance) allows the temperature device of Friese to be used in a higher temperature environment.  Further, the moldability of polyimide allows for shapes beyond primarily flat surfaces for temperature sensor placement.       
Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friese in view of Von Arx as applied to claim 1 above, and further in view of Tatho et al., US Pub. 2003/0070292.
Regarding claims 12 and 19, Friese and Von Arx teach the claimed invention except for the traces are a laminated formed of two different metals or metal alloys.
Tatoh teaches laminated resistive device having a laminated structure of Ti/Mo/Au, Ti/Pt/Au, etc. (see paragraph 0006).  Tatoh teaches that materials such as platinum (with its high melting point) prevents alloying, and gold is used as a top layer for improved wire and/or die bonding.
It would have been obvious to one skilled in the before the effective filing date of the current invention to combine the teachings of Tatoh with Friese and Von Arx, since trace layers taught by Tatoh allows the temperature device of Friese to be used at a higher temperature, and also allows for better/improved bonding ability.   
Allowable Subject Matter
Claims 6-9, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 teaches the three-dimensional scalable thermistor device, further comprising: “each thermistor pattern layer including a continuous electrically conductive second trace disposed along a second path extending in both the X-axis and Y-axis directions, each second trace having a third terminal point and a fourth terminal point spaced apart along the second path and an effective length measured along the second path between the third and fourth terminal points; each insulating layer including an electrically conductive second via extending through the insulating layer in the Z-axis direction; wherein successive electrical connections between the respective second vias on the stacked insulating layers and the respective second traces on the stacked thermistor layers form a continuous electrical second thermistor element extending in the X- axis, Y-axis and Z-axis directions across multiple of the thermistor pattern layers and having a second thermistor element length; and wherein, while maintaining the same X-Y mounting footprint, the second thermistor element length is scalable to a greater length by increasing a number of thermistor pattern layers and insulating layers comprising the plurality of thermistor pattern layers and insulating layers stacked in the Z-axis direction.”
Claims 7-9 depend on claim 6.
Claim 13 teaches the three-dimensional thermistor device, wherein the laminate comprises:
“a first layer of platinum;
a layer of gold overlying the first layer of platinum; and
a second layer of platinum overlying the layer of gold.”
Claim 15 teaches the three-dimensional thermistor device, wherein: 
“each of the first trace and the at least one intermediate trace comprise a first trace portion and a second trace portion, the at least one via of each of the plurality of traces includes a first via and a second via, each of the plurality of the first trace portions is electrically connected to an adjacent first trace portion by the first via of the respective trace such that each of first trace portions are electrically connected to each other to form a first electrically connected portion, each of the plurality of the second trace portions is electrically connected to an adjacent second trace portion by the second via of the respective trace such that the plurality of second trace portions are electrically connected to each other to form a second electrically connected portion, and the first via of the last trace contacts the first electrically connected portion and the second via of the last traces contacts the second electrically connection portion such that the last trace electrically connects the first electrically connected portion to the second electrically connected portion to form a combined electrically connected portion, the combined electrically connected portion having an overall length greater than or equal to a sum of a length of the first electrically connected portion and a length of the second electrically connected portion.”
Claim 16 depends on claim 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moon et al., teaches a flexible substrate, including aluminum oxide, polyimide, etc.  See paragraph 0036.
Czubarow et al., teaches polyimide and platinum/gold alloy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833